                  Case 1:21-cv-00618-SAB Document 3 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   LUZ M ROBLES DE NUNEZ,                               Case No. 1:21-cv-00618-SAB

12                    Plaintiff,                          ORDER DENYING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
13           v.                                           WITHOUT PREJUDICE AND REQUIRING
                                                          PLAINTIFF TO FILE LONG FORM
14   COMMISSIONER OF SOCIAL SECURITY,                     APPLICATION

15                    Defendant.                          (ECF No. 2)

16                                                        TWENTY DAY DEADLINE

17

18          Luz M. Robles De Nunez (“Plaintiff”) filed a complaint in this action seeking review of

19 the final decision of the Commissioner of Social Security denying disability benefits. (ECF No.
20 1.) Plaintiff did not pay the filing fee in this action and instead filed an application to proceed in

21 forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) However, Plaintiff’s application

22 does not provide sufficient information for the Court to determine if she is entitled to proceed in

23 this action without prepayment of fees.

24          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

25 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

26 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in
27 full.

28 / / /


                                                      1
                 Case 1:21-cv-00618-SAB Document 3 Filed 04/15/21 Page 2 of 2


 1          Based upon the foregoing, it is HEREBY ORDERED that:

 2          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 3          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

 4                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 5          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 6                  $402.00 filing fee for this action, or (2) complete and file the enclosed

 7                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 8                  Form) – AO 239; and

 9          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

10                  to pay the filing fee and failure to comply with a court order.

11
     IT IS SO ORDERED.
12

13 Dated:        April 15, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
